Case: 13-10410       Date Filed: 05/09/2014       Page: 1 of 2


                                                                  [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-10410
                              ________________________

                         D.C. Docket No. 1:10-cv-00408-WCO

PHUC QUANG LE,

                                                                       Petitioner - Appellee,

                                            versus

S. HUBERT HUMPHREY, JR., et al.,

                                                                                 Respondents,

WILLIAM H. MCLEAN,

                                                       Additional Respondent - Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                       (May 9, 2014)

Before TJOFLAT, WILSON and RIPPLE, ∗ Circuit Judges.

PER CURIAM:


∗
 Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit, sitting by
designation.
              Case: 13-10410    Date Filed: 05/09/2014   Page: 2 of 2


      After entertaining oral argument of counsel and consulting their briefs, we

find no merit in appellant’s appeal of the sanctions orders of August 10, 2012 and

December 27, 2012. We therefore affirm the judgment of the District Court.

      AFFIRMED.




                                         2